COURT OF APPEALS OF VIRGINIA


Present: Judges Willis, Elder and Annunziata
Argued at Richmond, Virginia


LEROY THOMAS YOUNG
                                          MEMORANDUM OPINION * BY
v.   Record No. 1849-00-2                  JUDGE LARRY G. ELDER
                                             NOVEMBER 6, 2001
COMMONWEALTH OF VIRGINIA


            FROM THE CIRCUIT COURT OF GOOCHLAND COUNTY
                  F. Ward Harkrader, Jr., Judge

          J. A. Martelino, Jr. (Law Office of Thomas O.
          Bondurant, Jr., P.C., on brief), for
          appellant.

          Susan M. Harris, Assistant Attorney General
          (Mark L. Earley, Attorney General, on brief),
          for appellee.


     Leroy Thomas Young (appellant) appeals from his bench trial

conviction for possession of cocaine.    On appeal, he contends

the trial court erroneously denied his motion to suppress

cocaine seized from his suitcase during an inventory search.      We

hold that any failure to follow sheriff's department guidelines

governing inventory searches did not rise to the level of a

constitutional violation and any evidence that appellant's

suitcase may have been tampered with by civilian personnel was




     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
speculative and, thus, insufficient to bar admission of the

evidence.   Therefore, we affirm the conviction. 1

     On appeal of a ruling on a motion to suppress, we view the

evidence in the light most favorable to the prevailing party.

See Commonwealth v. Grimstead, 12 Va. App. 1066, 1067, 407
S.E.2d 47, 48 (1991).   "[W]e are bound by the trial court's

findings of historical fact unless 'plainly wrong' or without

evidence to support them[,]" McGee v. Commonwealth, 25 Va. App.
193, 198, 487 S.E.2d 259, 261 (1997) (en banc), but we review de

novo the trial court's application of defined legal standards to

the particular facts of the case, see Ornelas v. United States,

517 U.S. 690, 699, 116 S. Ct. 1657, 1663, 134 L. Ed. 2d 911

(1996).

     Warrantless inventory searches of automobiles and any

closed containers found therein are reasonable under the Fourth

Amendment if conducted pursuant to "standard police procedures."

South Dakota v. Opperman, 428 U.S. 364, 372, 96 S. Ct. 3092,

3098-99, 49 L. Ed. 2d 1000 (1976); see Boggs v. Commonwealth,

229 Va. 501, 510-11, 331 S.E.2d 407, 414-15 (1985).   "These

[inventory search] procedures developed in response to three

distinct needs:   the protection of the owner's property while it


     1
       Appellant challenges only the trial court's ruling on the
motion to suppress. He does not challenge the sufficiency of
the evidence to prove his constructive possession of the cocaine
found in his suitcase.


                               - 2 -
remains in police custody; the protection of the police against

claims or disputes over lost or stolen property; and the

protection of the police from potential danger."     Opperman, 428
U.S. at 369, 96 S. Ct. at 3097 (citations omitted).

     An inventory search conducted pursuant to standard

criteria, even a search involving some discretion, is reasonable

as long as the police do not "act[] in bad faith for the sole

purpose of investigation."   Colorado v. Bertine, 479 U.S. 367,

372, 107 S. Ct. 738, 741, 93 L. Ed. 2d 739 (1987).    "The

allowance of the exercise of judgment based on concerns related

to the purposes of an inventory search does not violate the

Fourth Amendment."   Florida v. Wells, 495 U.S. 1, 4, 110 S. Ct.
1632, 1635, 109 L. Ed. 2d 1 (1990).    The reasonableness of a

search "depends upon the facts and circumstances of each case."

Cooper v. California, 386 U.S. 58, 59, 87 S. Ct. 788, 790, 17
L. Ed. 2d 730 (1967).

     "[T]he exact location of the inventory search is not

critical to effectuating [the purposes justifying such a search]

. . . ."   State v. Peagler, 668 N.E.2d 489, 501 (Ohio 1996)

(citing Bertine, 479 U.S. at 372-73, 107 S. Ct. at 741-42).

"Where . . . the seized vehicle will be towed by a private

operator to a private impoundment lot, there is good reason for

the police to make an inventory search before they relinquish

even temporary control over the car," Girardi v. Commonwealth,


                               - 3 -
221 Va. 459, 464, 270 S.E.2d 743, 746 (1980), but the

Constitution does not require it, id. at 463-64, 270 S.E.2d at

746 (noting that inventory searches held valid in various United

States and Virginia Supreme Court cases occurred at place of

impoundment).   An inventory search is reasonable under the

Fourth Amendment as long as it is "conducted either

contemporaneously with the impoundment or as soon thereafter as

would be safe, practical, and satisfactory in light of the

objectives for which this exception to the Fourth Amendment

warrant requirement was created."      Boyd v. State, 542 So. 2d
1276, 1279 (Ala. 1989); see Illinois v. Lafayette, 462 U.S. 640,

646, 103 S. Ct. 2605, 2609, 77 L. Ed. 2d 65 (1983).     A search

which deviates from the standardized procedures authorizing

inventory searches may nevertheless be reasonable if the

deviation "relat[es] to the purposes of the inventory search."

United States v. Lomeli, 76 F.3d 146, 149 (7th Cir. 1996).

     The fact that Corporal Steve Layton used a private towing

company to transport appellant's car to the sheriff's department

and conducted the inventory search only after the vehicle had

been transported did not render the search unreasonable under

the Fourth Amendment.   A business near the scene of the stop had

recently been vandalized, and Corporal Layton testified he

believed conducting the search at the sheriff's department would

be safer.   As in Lomeli, Layton also testified that he would


                               - 4 -
have had better lighting at the sheriff's department, permitting

the inference that conducting the search at that location was

more likely to result in an accurate inventory.   See id.; see

also United States v. Mays, 982 F.2d 319, 320-22 (8th Cir.

1993).   In addition, the policy pursuant to which the towing and

search occurred required sheriff's department dispatchers "to

log a notification on their report whenever a tow service is

requested," thereby recording the identity of the only other

person or company with access to the property while it was in

police custody.   Thus, the inventory search Corporal Layton

conducted still substantially served the purposes for which it

was intended:   (1) the protection of the owner's property while

it remained in police custody; (2) the protection of the police

against claims or disputes over lost or stolen property; and (3)

the protection of the police from potential danger.   Cf.

Bertine, 479 U.S. at 374, 107 S. Ct. at 742 ("[T]he real

question is not what 'could have been achieved,' but whether the

Fourth Amendment requires such steps." (quoting Lafayette, 462
U.S. at 647, 103 S. Ct. at 2610)).

     In the absence of a constitutional violation, the fact that

the inventory search actually conducted did not comply precisely

with the sheriff's department's procedures for inventory

searches did not entitle appellant to suppression of the fruits




                               - 5 -
of that search.     See, e.g., West v. Commonwealth, 16 Va. App.
679, 692, 432 S.E.2d 730, 738 (1993).

     Further, the possibility of tampering which occurred while

the vehicle was being towed by a private towing company was

speculative only and did not require exclusion of the contents

of appellant's suitcase from evidence.

             When the Commonwealth offers testimony
             concerning the physical or chemical
             properties of an item in evidence . . . ,
             authentication requires proof of the chain
             of custody, including "a showing with
             reasonable certainty that the item [has] not
             been altered, substituted, or contaminated
             prior to analysis, in any way that would
             affect the results of the analysis."

Reedy v. Commonwealth, 9 Va. App. 386, 387-88, 388 S.E.2d 650,

651 (1990) (quoting Washington v. Commonwealth, 228 Va. 535,

550, 323 S.E.2d 577, 587 (1984)).    "Where there is mere

speculation that contamination or tampering could have occurred,

it is not an abuse of discretion to admit the evidence and let

what doubt there may be go to the weight to be given the

evidence."     Id. at 391, 388 S.E.2d at 652.

     Here, the evidence established with reasonable certainty

who had custody of the vehicle containing appellant's suitcase,

and the cocaine subsequently discovered therein, at all times

after Deputy Trent arrested appellant.     Compare id. at 389-92,

388 S.E.2d at 651-53, with Robinson v. Commonwealth, 212 Va.
136, 137-38, 183 S.E.2d 179, 180-81 (1971).     Corporal Layton


                                 - 6 -
remained at the scene after appellant's arrest and was present

at the scene when the tow truck driver took custody of the

vehicle.    Although Corporal Layton could not remember whether he

kept the tow truck in sight on the trip to the sheriff's office,

Layton and the tow truck arrived at the sheriff's office within

no more than five to ten minutes of each other, thereby all but

eliminating the chance for accidental contamination of the

contents of the suitcase and also significantly minimizing the

opportunity for intentional tampering while the tow truck was en

route.     See State v. Ciesielski, 247 N.E.2d 321, 325 (Ohio Ct.

App. 1964), cited with approval in Reedy, 9 Va. App. at 391, 388
S.E.2d at 652-53.    Thus, the trial court did not err in

admitting evidence of the cocaine found in appellant's suitcase.

Appellant remained free to present at trial his argument that

the evidence may have been contaminated or tampered with, but he

chose not to do so.

     For these reasons, we hold the trial court properly denied

appellant's motion to suppress, and we affirm appellant's

conviction.

                                                            Affirmed.




                                 - 7 -